918 F.2d 185
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re HAMADA et al.
Appeal No. 90-1233.
United States Court of Appeals, Federal Circuit.
Sept. 6, 1990.

ORDER
MARKEY, Circuit Judge.


1
Upon consideration of the Commissioner's MOTION TO REMAND it is


2
ORDERED that the decision of the Board of Patent Appeals and Interferences under 37 CFR Sec. 1.196(b) entered September 2, 1989 (A63-64), and the Board's decision on reconsideration entered November 27, 1989 (A1-3), are vacated and it is


3
FURTHER ORDERED that the appeal is remanded to the Board so that the Board can further remand to the Primary Examiner for entry of an amendment cancelling the sentence "Refer to U.S. Patent No. 2,676,182, which is incorporated hereby by reference" from the specification of the application on appeal and for other purposes as set forth in the motion.